Letton, J.
dissenting.
Disregarding all the testimony for the defense, and considering alone that given by the plaintiff’s witnesses in its most favorable aspect, it clearly establishes that plaintiff, the driver of the truck, was grossly negligent-in failing to see the street car until it was within a few feet from him. He testifies that the first and only time he saw the street car was when the front wheels of the truck were on the first rail of thé nearést street car *828track; the street car. being at that time about 10 or 12 feet away. The truck ■ was at- a standstill at the curb, .and his witness, Swanson, who was riding with him, says the street car was -in plain sight while plaintiff was driving from the curb to the car track.. It ■ was .daylight ■and there was nothing tó obstruct the .view. He might have stopped in plenty of time if . he had looked- to- see whether the street car was approaching.- .His -negligence was.'gross, according to his own testimony,- and therefore the- evidence is not sufficient to-'support- a ‘verdict'in his favor. ' - - ■ " . '